GRAVES, Judge.
Appellant was convicted of knowingly passing as true a false and forged instrument, and he received a penalty of two years’ confinement in the state penitentiary.
From the transcript, it is noted that, according to the caption, the term of court in which this trial was had began on the 2nd day of January, 1950, and will adjourn on the first day of July, 1950, thus continuing for more than eight weeks. Under Article 760, section 5, Vernon’s C.C.P., the bills of exception must be filed within thirty days after final judgment shall be rendered unless the trial court, by its order entered of record, extends the time for filing such bills of exception. It appears from the record that the judgment herein was entered on January 24, *2411950, and appellant was sentenced on said date. The record contains no order relative to an extension of time for the filing of the bills of exception, which are shown to have been filed on March 20, 1950, or 55 days after final judgment, which is too late to be considered by this court. See Teal v. State, 149 Tex. Cr. R. 93, 191 S.W. (2d) 684; Page v. State, 148 Tex. Cr. R. 473, 188 S.W. (2d) 181; Corson v. State, 148 Tex. Cr. R. 630, 190 S.W. (2d) 726; Gaddison v. State, 129 Tex. Cr. R. 659, 90 S. W. (2d) 256.
We think the facts are sufficient to show that appellant, with full knowledge of the intent, acted with the person passing a false and forged instrument; that he waited while such check was passed and kept watch and assisted in securing the safety and concealment of the person passing such instrument, and that he is guilty under the law of principals.
The judgment will therefore be affirmed.